 


109 HR 3688 IH: To require the Comptroller General to conduct a study of the consolidation of the refiners, importers, producers, and wholesalers of gasoline with the sellers of such gasoline at retail.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3688 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Comptroller General to conduct a study of the consolidation of the refiners, importers, producers, and wholesalers of gasoline with the sellers of such gasoline at retail. 
 
 
1.Consolidation of gasoline industry
(a)In generalThe Comptroller General of the United States shall conduct a study of the consolidation of the refiners, importers, producers, and wholesalers of gasoline with the sellers of such gasoline at retail. The study shall include an analysis of the impact of such consolidation on—
(1)the retail price of gasoline,
(2)small business ownership,
(3)other corollary effects on the market economy of fuel distribution,
(4)local communities, and
(5)other market impacts of such consolidation.
(b)Submission to CongressThe Comptroller General shall submit such study to the Congress not later than one year after the date of the enactment of this Act. 
 
